890 So. 2d 446 (2004)
Carmine E. GAZERRO, Carmine M. Gazerro and Advanced Hair Products, Inc., Petitioners,
v.
Scott CRANE and Innovative Hair Recovery Centers, Inc., a Florida corporation, Respondents.
No. 4D04-3694.
District Court of Appeal of Florida, Fourth District.
December 29, 2004.
Robert L. Sader of Sader & LeMairre, P.A., Fort Lauderdale, for petitioners.
Laurence S. Litow of Hinshaw & Culbertson, LLP, Fort Lauderdale, for respondents.
PER CURIAM.
Petitioners Carmine E. Gazerro, Carmine M. Gazerro and Advanced Hair Products, Inc., seek certiorari review of a discovery order on the ground that they have been ordered to produce trade secrets and confidential business information. We grant the petition because the trial court departed from the essential requirements *447 of law in ordering the production without first conducting the requisite in camera inspection or evidentiary hearing, resulting in irreparable harm. See Docutek Imaging Solutions, Inc. v. Copyco, Inc., 869 So. 2d 1291 (Fla. 4th DCA 2004); Premiere Lab Supply, Inc. v. Chemplex Indus., Inc., 791 So. 2d 1190, 1190 (Fla. 4th DCA 2001); Am. Express Travel Related Servs. v. Cruz, 761 So. 2d 1206, 1208-09 (Fla. 4th DCA 2000).
Petition granted. Order quashed, and case remanded.
STONE, GROSS and MAY, JJ., concur.